DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 3-1-2022 Amendment was received.  Claims 34, 36, 38, 39, 42, and 56 were amended. New Claims 65-66 were presented. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: working section in Claim 34 and guiding device in Claim 34.  Adjusting unit in Claim 40 and adjusting device in Claim 42)


Working section (see Figs. 1-13, #3)
Guiding device (see Figs. 1-13, #5)
Adjusting unit (see Fig. 1-3, #26)
Adjusting device (see Figs. 1-3, #6)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 34, the first placing section has an angle with respect to the plane of the hair cutting blade and the second placing section has a second angle with respect to the plane of the hair cutting blade.  The claim further requires “the placing surface is at least partially disposed at an angle to the plane of the hair cutting blade.”  The examiner notes that the placing surface is made up of the first placing section and the second placing section (each having separate angles).  It is unclear if the angle of the placing surface is referring to one of the angles of the first or second placing surfaces or a third angle separate from the first and second placing surfaces.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 38, “one of the two side faces comprising the at least one guiding device having at least one placing surface and the other of the two side faces comprising another guiding device having at least one placing surface,” is indefinite.  It is unclear if “at least one placing surface” of the at least one guiding device” is referring the first placing section or the second placing section, or adding a third placing section.    Further, the claim states that the second side face (the other of the two side face) comprises another guiding device having at least one placing surface, and yet, further in the claim it states that the two side faces have at least one placing surface each jointly assigned to one shared working section.  Is this another placing surface or referring to the previously introduced placing surface of the second side. The Examiner notes that 
In re Claim 39, “the blade head further comprises two side faces opposed to each other and disposed between the at least one longitudinal face and the second longitudinal face, each of the side faces comprising a guiding device, each of the guiding devices comprising at least two placing surfaces, and wherein one placingAmendment and Response to Non-Final Office ActionPage 5 of 28 132-108US2NP surface of each of the side faces is assigned to the at least one working section disposed thereat the at least one longitudinal face and another placing surface of each of the side faces is assigned to the at least one working section disposed thereat the second longitudinal face,” is indefinite. The Examiner notes that Claim 34 already claims a guiding device; yet claim 39 claims “each of the side faces comprise a guiding device.”  Are three guiding devices required by the claims?  A first guiding device required by claim 34 and two more guiding devices required by Claim 39?  Much of the rest of the quoted claim, above, claims limitations already found in the guiding device introduced in Claim 34.  The examiner suggests if adding a second guiding device on the opposite side of the guiding device introduced in Claim 34, to focus sole on the structure being added (i.e. the second guiding device with a third and fourth placing surface, wherein the third placing surface is assigned to a second working section, etc.)  The claims were examined as best understood. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34, 37-39 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,037,322 to Bresler.  
In re Claim 34, Bresler teaches a haircutter for trimming and styling hair (the device of Bresler is capable of cutting hair), comprising: 
at least one grip (see Fig. 1, #15) and at least one blade head with a haircutting blade having at least one cutting edge in a fixed position in the blade head (see Fig. 1, structure other than #15, the examiner notes that when assembled the device of Bressler has a cutting edge in fixed position, i.e. it does not move), the blade head being connected with the grip (see Fig. 1), 
at least one longitudinal face of the blade head defining an alignment line (see annotated Fig. 6, below), the longitudinal face having at least one working section disposed thereat which is recessed from the alignment line of the longitudinal face (see annotated Fig. 6, below) and wherein 
the blade head accommodating the haircutting blade so that the cutting edge of the haircutting blade is at least partially exposed in the working section and does not protrude beyond the alignment line (see Fig.6 and annotated Fig. 6, below), 


    PNG
    media_image1.png
    263
    399
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    545
    575
    media_image2.png
    Greyscale

In re Claim 37, Bresler teaches wherein the placing surface is provided by a curved shape of the blade head (see Fig. 6, #48 is a curved surface).

In re Claim 38, Bresler teaches wherein the blade head comprises two side faces (Bresler has two sides on the head – see Figs. 1-6), one of the tow side faces comprising the at least one guiding device having at least one placing surface (one side of the device of Bresler has surfaces #46, 48, 12/11, and the side of #14 – see Figs. 1-6) and the other of the two side faces comprising another guiding device having at least one placing surface (the opposite side of the device in Bresler has surfaces #46, 48, 12/11, and the side of #14 – see Figs. 1-6), and wherein the two side faces have at least one placing surface each (both sides of the device in Bresler have surfaces #46, 48, 12/11, and the side of #14 – see Figs. 1-6) being jointly assigned to one shared working section. 

and wherein the two side faces show at least one placing surface each, the placing surfaces being jointly assigned to one shared working section (there are placing surfaces on both sides of the device of Fig. 1-6 and there is an opposite working section on the side not illustrated in Fig.6 of Bresler).

In re Claim 39, Bresler teaches wherein the blade head has a second longitudinal face opposite the at least one longitudinal face (the opposite side of the head in Bresler has a second longitudinal face), the second longitudinal face defining an alignment line (as best understood, the same alignment line is claimed – see 35 USC 112b rejection above as well as Applicant’s Fig. 1, #120 – the claims were examined as best understood), the second longitudinal face having at least one working section (there is 

In re Claim 56, Bressler teaches wherein the blade head comprises on at least one side of the blade head at least one third placing section next to an extending along a longitudinal direction parallel to the longitudinal axis of the blade head away from the working section (each side of the blade assembly/head in Bresler has in Bresler have surfaces #46, 48, 12/11, and the side of #14 – see Figs. 1-6; surface #48 is a first placing section, surface #12/11 is a second placing section and surface on the side of #14 is a third placing section). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35, 47-55, 57-61, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,322 to Bresler.  

In re Claim 35, Bresler, does not teach wherein the placing surface is at least partially disposed at an angle of substantially twenty-one degrees to the plane of the haircutting blade when the haircutting blade is accommodated in the blade head 

 However, Bresler teaches that the contoured walls #48 are chamfered along their arcuate extent to lessen drag in contact with hair or sensitive skin areas, the less abrupt the encounter the less the drag (see Bresler Col, 4, Il. 9-19). It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the contoured angle of #48 in Bresler at any reasonable degree, including 21 degrees. Doing so would lessen the drag in contact with hair. In other words, the lower the degree the less abrupt the encounter and the less the drag (see Bresler, Col. 4, Il. 9-19). Doing so would be discovering an optimum result of a result effective variable, which involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

	In re Claim 47, Bresler for the reasons above in re Claim 34, teaches wherein a line segment extending orthogonally to an alignment line of the longitudinal face shows an angle to the plane of the haircutting blade between a valley point in which the working section is recessed furthest and where the placing surface lies closest to the haircutting blade, and a peak point in which the placing surface lies highest above the haircutting blade (see annotated Fig. 5, below illustrating a line segment at an angle between a valley point and a peak point).

    PNG
    media_image3.png
    493
    795
    media_image3.png
    Greyscale


	Bresler, for the reasons above in re Claim 34, does not teach an angle of twelve degrees to twenty-three degrees.  However, Bresler teaches that the walls are angled to lessen drag in contact with hair or sensitive skin areas, the less abrupt the encounter In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
In re Claim 48, Bresler, for the reasons above in in re Claim 34, teaches wherein a line segment extending orthogonally to an alignment line of the longitudinal face shows an angle to the plane of the haircutting blade between a valley point in which the working section is recessed furthest and where the placing surface lies closest to the haircutting blade, and a peak point in which the placing surface lies highest above the haircutting blade (see annotated Figs. 5, above illustrating a line segment at an angle between a valley point and a peak point).

Bresler, for the reasons above in re Claim 34, does not teach an angle of sixteen degrees to eighteen degrees.  However, Bresler teaches that the walls are angled to lessen drag in contact with hair or sensitive skin areas, the less abrupt the encounter the less the drag (see Bresler Col, 4, ll. 9-19). It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the contoured angle in Bresler at any reasonable degree, including between 16-18 degrees. Doing so would lessen the drag in contact with hair. In other words, the lower the degree the less abrupt In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In re Claim 49, Bresler, in re Claim 47, teaches wherein the placing surface at least partially shows an angle of twelve degrees to thirty degrees (Claim 34 teaches between 16 and 26 degrees and Claim 47 teaches 12-23 degrees – the claims were examined as best understood) to the plane of the haircutting blade between the valley point and the peak point.

In re Claim 50, Bresler, in re Claim 47, teaches wherein the placing surface at least partially shows an angle of twenty degrees to twenty-two degrees (Claim 34 teaches between 16 and 26 degrees Claim 47 teaches 12-23 degrees – the claims were examined as best understood to the plane of the haircutting blade between the valley point and the peak point.

In re Claim 51, Bresler, in re Claim 34, teaches wherein the first placing section has an angle of nineteen degrees to twenty-three degrees (see discussion above in re Claim 34 teaching between 16 and 26 degrees which includes 19-23 degrees).

In re Claim 52, Bresler, in re Claim 34, does not teach wherein the second placing section shows an angle of twelve degrees to fifteen degrees. However, Bresler teaches that the angle of the walls adjacent the blade lessen drag in contact with hair or In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

In re Claim 53, Bresler, in re Claim 34, teaches wherein the first placing section extends over less than half the width of the placing surface (see Fig. annotated Fig. 3, below).

    PNG
    media_image4.png
    224
    608
    media_image4.png
    Greyscale

In re Claim 54, Bresler, in re Claim 34, teaches wherein the second placing section extends over more than half the width of the placing surface (see annotated Fig. 3, above).



In re Claim 57, Bresler, in re Claim 34, teaches wherein the blade head comprises at least one take-up surface (inner surface of #37/39 – see Bresler Fig. 5) adapted to bear against more than one fourth of at least one side face of the haircutting blade (see Bresler Figs. 1-6).

In re Claim 58, Bresler, in re Claim 34, teaches wherein the blade head comprises at least one take-up surface adapted to bear against a side face of the haircutting blade in a multitude of contact points (there are a multitude of contact points on the inner surfaces of #37/38 – see Fig. 5; see also Fig. 1).

In re Claim 59, Bresler, in re Claim 34, teaches wherein the blade head has at least one depression (gap between #51/51 in Fig.6) which is recessed relative to at least one of the side faces of the haircutting blade so as to expose the haircutting blade (see Fig. 6).

In re Claim 60, Bresler, in re Claim 34, teaches the take-up surface is disposed adjacent to the working section and wherein the depression is disposed spaced-apart from the working section (see Figs. 4-5, where portions of the take up surface are 

In re Claim 61, Bresler, in re Claim 34, teaches wherein a longitudinal axis of the grip is adapted to extend on one plane with the haircutting blade (see Fig. 1 the axis of the grip and the plane of the blade are in the same plane).

In re Claim 65, Bresler, in re Claim 34 does not teach wherein the placing section is at least partially disposed at an angle of between sixteen degrees and twenty-six degrees to the plane of the haircutting blade when the haircutting blade is accommodated in the blade head. However, Bresler teaches that the contoured walls #48 are chamfered along their arcuate extent to lessen drag in contact with hair or sensitive skin areas, the less abrupt the encounter the less the drag (see Bresler Col, 4, Il. 9-19). However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the contoured angle of #48 in Bresler at any reasonable degree, including between 16 and 26 degrees. Doing so would lessen the drag in contact with hair. In other words, the lower the degree the less abrupt the encounter and the less the drag (see Bresler, Col. 4, Il. 9-19). Doing so would be discovering an optimum result of a result effective variable, which involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,322 to Bresler in view of Des. 159,994 to Lee.  

In re Claim 36, Bresler, for the reasons above in re Claim 34, teaches wherein the placing surface is provided by a wedge shape of the blade head (see Bresler, Fig. 4 the side of #14 has a wedge shape); however, Bresler does not teach wherein the placing surface and the blade head are configured as one piece. 

However, Lee teaches that it is known to provide the blade head as one piece (see Lee Fig. 2 teaching a one piece head, a razor and a handle).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the head of Bresler out of one piece.  The examiner notes that making structures integral has been held obvious (see MPEP 2144.04, V. B).  Here, making the head out of one piece would prevent the user from losing parts when he or she replaces the razor blade.  

Claim 40, 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,322 to Bresler in view of US 1,997,992 to Bates.  

In re Claim 40, Bresler does not teach comprising at least one adjusting unit in the blade head adapted to at least partially engage at least one recess in a haircutting blade when a haircutting blade having at least one recess configured as an elongated hole extending in the longitudinal direction of the haircutting blade and having an outer contour is accommodated in the blade head so as to prohibit movement of the 

However, Bates teaches that such a construction is old and well known. Bates teaches an adjusting unit in the blade head adapted to at least partially engage at least one recess in a haircutting blade (Bates teaches studs #36 which secure the blade — see Bates, Fig. 2) when a haircutting blade having at least one recess configured as an elongated hole (elongated hole/structure in the blade of Bates — see Fig. 2) extending in the longitudinal direction of the haircutting blade and having an outer contour is accommodated in the blade head so as to prohibit movement of the haircutting blade at least in the longitudinal direction and/or at least transverse to the longitudinal direction (see Fig. 2 of Bates).

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, replace the blade securing structure of Bresler with that of Bates. Doing so is the substitution of one known razor blade attachment system for another razor blade attachment system to secure a blade to a blade head (see MPEP 2143, I, B). Doing so would provide for a system where a usual razor blade is used (see Bates, Col. 1, Il. 10-12).

In re Claim 42, Bresler in view of Bates, for the reasons above in re Claim 40, teaches wherein the adjusting unit comprises at least one take-up cavity (cavity in which the blade #11 – see Fig. 5 of Bresler) disposed in the blade head and adapted to track 

In re Claim 43, Bresler in view of Bates, for the reasons above in re Claim 40, teaches wherein the adjusting unit is adapted to at least partially engage the at least the one elongated hole in the haircutting blade (see Fig. 2 of Bastes showing #36/#36 in elongated hole of the blade) when the haircutting blade is accommodated in the blade head and wherein the elongated hole in the haircutting blade has a length of more than two thirds of the length of the haircutting blade (see Fig. 2 of Bates showing the opening / hole of the blade taking at least two thirds of the length of the blade).

Alternatively, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the size or shape of the elongated hole to any reasonable length, including a length of more than two thirds of the length of the haircutting blade. Doing so is within the level of ordinary skill since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.

In re Claim 44, Bresler in view of Bates, for the reasons above in re Claim 40, teaches wherein the adjusting unit is adapted to at least partially engage the at least one elongated hole in the haircutting blade (see Bates Fig. 2, #36/#36 located in the 

Alternatively, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to change the size or shape of the elongated hole to any reasonable length, including a width of less than one third of the width of the haircutting blade. Doing so is within the level of ordinary skill since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.

In re Claim 45, Bresler in view of Bates, for the reasons above in re Claim 40, teaches wherein the adjusting unit comprises at least three elevations (Bates teaches two studs #36 each having an elevation and the surface on which the blade is located adjacent the studs) wherein at least two elevations are adapted to be disposed at the ends of the at least one elongated hole in the haircutting blade (each of the studs #36 are disposed at one end of the opening in the blade – see Fig. 2 of Bates) when the haircutting blade is accommodated in the blade head and at least one elevation is in-between the at least two elevations (the surface on which the blade is located is positioned between the two studs #36).

In re Claim 46, Bresler in view of Bates, for the reasons above in re Claim 40, teaches wherein the adjusting unit is disposed at such an angle to a longitudinal axis of the blade head wherein the cutting edge of the haircutting blade is disposed at an angle (see Bates Fig. 1, showing the blade at an angle) to the longitudinal axis of the blade head, but does not teach the angle between one-half of a degree and six degrees.

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to orient the blade at any reasonable blade angle since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Bates teaches the blade at an angle, but does not teach what angle. In order to determine what angle to place the blade, a person of ordinary skill would need to determine the optimum result of various angles, which would be within the level of ordinary skill in the art.

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,322 to Bresler and further in view of US 1,997,992 to Bates and further in view of US 1,891,627 to Muros.

In re Claim 41, modified Bresler teaches wherein the adjusting unit is adapted to at least partially engage the at least one recess in the haircutting blade when the at least one recess in the haircutting blade (the post #36 in Bates engages the opening in 

However, Bresler does not teach the recess is rectangular in shape. However, it is old and well known to modify the center opening of a razor to be rectangular as taught by Muros (see Muros, Fig. 6, #3a and Fig. 3, #9/8/8). In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to modify the attachment structure of the razor blade to any known attachment structure including that of Muros. Doing so, is the substitution of one known razor attachment structure for another known attachment structure to secure an attachment structure (see MPEP 2143, I, B).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,322 to Bresler in view of US 6,092,288 to Adachi. 

In re Claim 62, Bresler in re Claim 34, does not teach wherein the grip and the blade head are adapted to have at least one shared balancing point located in the grip.  However, Adachi teaches that it is known to design a razor holder where the center of gravity is in the handle (see Adachi, Fig. 1, “G” and Col. 3, ll. 34-48).  In the same field of invention, razor holders, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to design the handle of Bresler such that the center of gravity in the manner taught by Adachi and therefore the balancing point of the entire device would be in the grip, as taught by Adachi.  Doing so would provide a balanced .

Claim 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,322 to Bresler in view of US 6,026,578 to Brenner

In re Claim 63, Bresler, in re Claim 34, does not teach wherein the grip is adapted to accommodate at least one counterweight.  However, Brenner teaches that it is known to add weights to the handle of a bladed device used for cutting hairs (see Brenner Fig. 4, #24/24/24). 

In the same field of invention, hand held hair cutting tools use with razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add weights to the device of Bresler.  Doing so provides a tool with greater stability reducing the likelihood of cuts (see Brenner Col. 1, ll. 5-15). 

In re Claim 64, Bresler, in re Claim 34, does not teach wherein the blade head is adapted to accommodate at least one counterweight. However, Brenner teaches that it is known to add weights to the handle of a bladed device used for cutting hairs (see Brenner Fig. 4, #24/24/24) to balance the device. 

As such, in the same field of invention, hand held hair cutting tools use with razors, it would have been obvious to one of ordinary skill in the art, at the earliest 

It is to be noted that Claim 66-67 has not been rejected over prior art.  It may or may not be readable over the prior art but allowabilty cannot be determined at this time in view of the issues under 35 USC 112B, above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 66-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,464,227 in view of US 4,037,322 to Bresler.



However, as noted above, Bresler teaches a razor head having the structure of Claim 34 and 56.  It would have been obvious to one of ordinary skill in the art at the earliest effective filing date to add the elevation of claim 1 of Patent No. 10,464,227 to any razor head, including that of Bresler.  Doing so promotes the sliding of the hair over the cutting head (see US Patent No. 10,464,227, Col. 7, ll. 44-56).   Such a combination would provide for the at least one third placing section on the at least one side of the blade head extends between the elevation and a section of the longitudinal face of the blade head. 

In re Claim 66, US Patent No. 10,464,227 in view of Bresler, for the reasons above in re Claim 65, teaches wherein the at least one third placing section extends between the elevation and a section of the longitudinal face of the blade head that shows increasing thickness (see discussion above in re Claims 34 and 56), the blade head shows increasing thickness as in moves from the tip of the blade to the opposite end of the blade in Bresler).

 Allowable Subject Matter
Claim 66 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the citer prior art, cited in the PTO 892 forms, during prosecution, alone or in combination teaches “wherein the blade head comprises, on the at least one side of the blade head, an elevation in the blade head extending substantially in a diagonal, and the at least one third placing section on the at least one side of the blade head extends between the elevation and a section of the longitudinal face of the blade head,” in combination with the limitation of Claim 56 and 34.  Specifically none of the cited prior art teach an elevation in the blade head extending substantially in a diagonal.  One of ordinary skill in the art, would not be motivated to add such a structure to the side of the cited art, as there was no motivation found for adding diagonal structures to the side of the blade head. 
Claim 67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, due to its dependence to Claim 66.


Response to Arguments
Applicant’s arguments with respect to claim(s) 34-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of Applicant’s arguments in the 3-01-2022 Amendment, the objections to the drawings are withdrawn. 
Applicant’s amendments to the claims have overcome some of the 35 USC 112(b) rejections.  However, rejections over Claims 34, and 38-39 remain (see above). 
Applicant argues that Claim 34 is patentable in view of US 4,037,322 to Bresler.  Applicant amended the claims to include limitations where the first and second placing section each have an angle with respect to the plane of the hair cutting blade.   Applicant argues that the blade carrier of Bressler are parallel to the blade #11 when the blade and blade carrier #12 are in the upper slot and vertical slot (#25 and #29) of the blade head.  The Examiner notes that when the blade carrier and blade (#12 and #11) are located in the blade head #12, the blade head #14 has surfaces (identified in annotated Fig. 4, above) that are at an angle relative to the plane of the blade.  In addition, when the blade carrier #12 is located in the upper slot and vertical slot (#25 and #29) of the blade head, the blade carrier is at an angle of 90 degrees (i.e. #12 is 90 degrees from the plane of the blade).  And surfaces, #48 are at an angle of greater than 90 degrees from the plane of the blade).   See annotated Fig. 48 below:

    PNG
    media_image5.png
    514
    383
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724